Citation Nr: 0922191	
Decision Date: 06/12/09    Archive Date: 06/17/09

DOCKET NO.  07-25 757	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an initially compensable evaluation for 
erectile dysfunction.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David S. Ames, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1966 to 
December 1967.

This matter comes properly before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Cleveland, Ohio (RO).

The appeal is remanded to the RO via the Appeals Management 
Center, in Washington, DC.


REMAND

In an August 2007 Appeal to the Board, the Veteran requested 
a hearing before the Board at the RO.  In a subsequent August 
2007 response, the Veteran indicated that he specifically 
wanted a Travel Board hearing at the RO.  The evidence of 
record does not show that the Veteran has ever been provided 
with a hearing.

Accordingly, the case is remanded for the following action:

The RO must place the Veteran's name on 
the docket for a Travel Board hearing 
before the Board at the RO.

No action is required by the Veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

